The judgment of the court was pronounced by
EtrsTiSy C, J:
This is an action-fbr damages, resulting, from alleged quasioffences, committed by defendants to the injury of the plaintiff. The prescription- of one year was pleaded ; the general issue was also pleaded, and a demand in reconvention was setup, in which it is charged that the'present suit is vexatious and malicious, and instituted for the sole purpose of harrassing the defendants with a-troublesome and expensive law-suit,. and that they have suffered actual damages by being put to the expense of employing counsel to defend it and otherwise, to the amount of $1,000 each.
There was a verdict for the defendants in reconvention for $499 each, against the plaintiff, and costs of suit. There was a motion for a new trial, on the-ground of the misconduct of the jury after their retirement to deliberate upon the verdict, which was disallowed, and the plaintiffhas appealed.
This action is prescribed by lapse of time, and the case ought not to have gpne to the jury; so-'far as relates to the demand of. the plaintiff for damages. The conduct of the jury was such as to deprive their verdict of all the weight it-would otherwise receive from this court, in a case of this kind. We think it erroneous, and not warranted by the evidence'.
The judgment of the District Courtis therefore reversed;'and judgment is entered for the defendants against the plaintiff in the principal suit, and for the plaintiff against the defendants in their demand in reconvention ; the plaintiff paying costs in the court below in the former suit, and the defendants those in the latter; the costs of the appeal to be paid by the appellees.